Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  April 04, 2022

The Court of Appeals hereby passes the following order:

A22E0043. IN THE INTEREST OF Y. M. A.

        Upon consideration of the Applicant’s motion for an extension of time to file
her application for discretionary appeal, it is ordered that the request for an extension
is hereby GRANTED. The Applicant shall file her application no later than May 4,
2022.



                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          04/04/2022
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                        , Clerk.